 

Exhibit 10.1

 

INDEPENDENT CONTRACTOR

CONSULTING AGREEMENT

 

This Independent Contractor Consulting Agreement (the “Agreement”) is entered
into on this 10th day of May, 2017 (the “Effective Date”) by and between
Connecture, Inc. (the “Company”), a Delaware corporation, and Kraig McEwen (the
“Consultant”), an independent contractor.  

WITNESSETH:

WHEREAS, Consultant and Company wish to enter into an independent contractor
consulting relationship pursuant to which Consultant will provide to the Company
certain consulting services as set forth in this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement agree as
follows:

SECTION 1.CONSULTING SERVICES.

1.1.Consulting Term.  The term of this Agreement and Consultant’s consultancy
with the Company shall commence on the Effective Date and shall be in effect for
a period of one (1) year (the “Consulting Term”).  The Consulting Term may be
extended by a written extension signed by both parties.  Either Company or
Consultant may terminate this Agreement at any time upon thirty (30) days
advance written notice to the other party; provided, however, that if Consultant
shall cease to serve as a member of the Company’s board of directors (the
“Board”), the Company may terminate this Agreement as of such date without
advance written notice.

1.2.Time Commitment.  Consultant agrees to devote as much time, attention and
energy as necessary to perform the services under this Agreement.    

1.3.Consulting Services.  Consultant shall provide consulting services to the
Company’s management as requested by the Board and as agreed upon by the
Consultant.  Consultant will determine the method, details, and means of
performing the services and shall provide periodic reports to the
Board.  Consultant agrees to use its special knowledge, experience, judgment,
relationships and best efforts to provide the Company with general consulting
services.

1.4.Compliance with Applicable Law.  In performing consulting services for the
Company, Consultant shall comply with all applicable federal, state, and local
laws and regulations that relate to Consultant’s services, and conduct itself in
an ethical manner at all times.

1.5.Agreements with Others.  Consultant represents and warrants that its
consultancy with Company and the performance of its duties under this Agreement
will not require Consultant to violate any agreement it may have with any
employer, prior employer or other business or person, and that it will not
engage in any activities in violation of any such agreement.  Consultant agrees
not to use or disclose to the Company any confidential information belonging to
others that he/she is bound not to use or disclose.

1.6.Consulting Fee.  Subject to the approval of the Board, on or about the date
of the Company’s 2017 annual stockholders’ meeting, Consultant will be granted a
number of restricted stock units for shares of the Company’s Common Stock (the
“RSUs”) in an amount equal to $110,000 divided by the closing price of a share
of the Company’s Common Stock on the Effective Date. The RSUs shall vest over a
one (1) year period, with one-quarter (1/4) of such RSUs vesting on each of July
1, 2017, October 1, 2017, January 1, 2018 and April 1, 2018.  The RSUs shall
constitute the sole consideration to be provided to Consultant during the
initial Consulting Term pursuant to this Agreement, with any consideration to be
provided to Consultant for any additional Consulting Terms to be agreed upon by
Consultant and the Company upon extension of this Agreement.  The grant of the
RSUs will be made in accordance with the Company’s 2014 Equity Incentive Plan
and standard related documents.  

 

--------------------------------------------------------------------------------

 

Vesting of the RSUs will be subject in each case to Consultant’s continuous
provision of services under this Agreement to the Company on such dates;
provided, that service to the Company solely as a member of the Board shall not
constitute continued service to the Company for purposes of vesting of the RSUs
granted pursuant to this Agreement.  

1.7.Consulting Expenses.  The Company shall reimburse Consultant for
out-of-pocket costs and expenses that Consultant incurs during the Consulting
Term, in accordance with Company’s reimbursement policies as adopted from time
to time, including without limitation, travel costs incurred in the course of
performing services under this Agreement.  Company shall provide access to
Company’s premises during reasonable business hours.  Company may also provide
access to Company systems to the extent necessary for Consultant to perform the
services.  The Company will not reimburse Consultant for any office, staff, or
other overhead expenses.

1.8.Status of Consultant.  Consultant will perform all consulting services as an
independent contractor and not as an employee.  As an independent contractor,
Consultant shall be responsible for all taxes and withholding on consideration
the Company tenders to Consultant for consulting services under this
Agreement.  Consultant recognizes and understands that it will receive an IRS
1099 statement related tax statements, and will be required to file corporate
and/or individual tax returns and to pay taxes in accordance with applicable
state and federal laws.  Additionally, Consultant agrees that neither it nor any
of its employees or agents are entitled or eligible to participate in any plans
or benefits established for the Company’s employees, including without
limitation health benefits, vacation, paid time off, and profit sharing plans
such as 401(k) plans.  Consultant further acknowledges, represents and agrees as
follows:

(a)Consultant has the right to direct its own means and method of performing
services.  The Company will not control the material details, methods or
procedures under which Consultant performs.  

(b)Consultant’s time is to be utilized at Consultant’s discretion.  Consultant
sets its own schedule.  There are no compulsory meetings, training sessions or
conferences required of Consultant.

(c)As an independent business, services are not required to be performed at
certain times or in a particular order or sequence.  Consultant performs
services on a per job basis.  Consultant represents that it provides services
for other entities other than the Company.

(d)Company is not authorized to withhold any tax or other amounts from
consideration paid to Consultant.  Consultant agrees and acknowledges that
Consultant is solely responsible for the payment of any and all taxes based on
amounts paid.

(e)Consultant acknowledges and represents that it maintains a separate business
with its own office, equipment, materials and other facilities.  As an
independent contractor, Consultant shall be solely responsible for all expenses
incurred in its business, including all business overhead, equipment,
transportation, supplies, office space, computers, software, Internet
connections, telephone, insurance (including worker’s compensation insurance)
and all taxes.

(f)Consultant may hire or employ helpers of its choosing with no input or
approval of the Company, and it shall be solely responsible for legally
compensating and insuring all such helpers.  Any such helpers must execute a
confidentiality non-solicitation and intellectual property agreement acceptable
to the Company with delivery of such agreement prior to any helper providing
services.

(g)As an independently-established business, Consultant advertises or otherwise
holds itself out as being in the business of providing services to third parties
other than the Company.

(h)Consultant represents and acknowledges that it has applied for or holds a tax
employer identification number with the federal Internal Revenue Service.  This
identification number must be provided to the Company through the submission of
a Form W-9 within ten days of Consultant signing this document.

 

--------------------------------------------------------------------------------

 

(i)Consultant is solely responsible for the satisfactory completion of the
services to be performed and is liable to the Company for any failures to
satisfactorily complete services.  Consultant is obligated to redo
unsatisfactory work for no additional compensation.

(j)Consultant acknowledges and represents that it has recurring business
liabilities and obligations in the performance of services.

(k)Consultant acknowledges, represents and agrees that as an independent
contractor it and any of its agents, employees and/or helpers are not entitled
to worker’s compensation or unemployment benefits from the Company.  

(l)As an independent contractor, Consultant is not allowed to incur any
indebtedness on behalf of the Company.

(m)Consultant agrees to procure appropriate insurance coverage covering its
activities under this Agreement and will provide evidence of such coverage upon
Company’s request.

SECTION 2.TRADE SECRETS AND CONFIDENTIAL INFORMATION.

2.1.Acknowledgment.  Consultant acknowledges that during its consultancy under
this Agreement it and its employees and agents shall receive and will have
access to Confidential Information and Trade Secrets of the Company, as defined
below, including but not limited to confidential and secret business and
marketing plans, technical data, strategies, and studies, detailed customer
and/or client lists and information relating to the operations and business
requirements of those customers and/or clients.  Accordingly, Consultant is
willing to enter into the covenants contained in this Agreement in order to
provide the Company with reasonable protection of its interests.

2.2.Trade Secrets.  Consultant agrees and covenants that, both during the
performance of this Agreement and after the termination of this Agreement,
Consultant will not directly or indirectly use or disclose, except as authorized
by the Company in connection with the performance of Consultant’s duties, any
Trade Secret.  The term “Trade Secret” as used in this Agreement will mean
information, without regard to form, including but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers, which is
intended for use in a trade or business and is not commonly known by or
available to the public and which information:

(a)derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and

(b)is the subject of reasonable efforts by the Company or the client from which
the information was received to maintain its secrecy or confidentiality.

Trade Secrets shall remain confidential for as long as the information is
considered to be a Trade Secret.

Pursuant to the Defend Trade Secrets Act of 2016, the parties understand that:  
An individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.

Further, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer's trade secrets
to the attorney and use the trade secret information in the court proceeding if
the individual: (a) files any document containing the trade secret under seal;
and (b) does not disclose the trade secret, except pursuant to court order.

 

--------------------------------------------------------------------------------

 

2.3.Confidential Information.  In addition to the foregoing and not in
limitation thereof, Consultant agrees that, during the performance of this
Agreement and for a term of  three (3) years after the end of the Agreement,
Consultant will hold in a fiduciary capacity for the benefit of the Company and
will not directly or indirectly use or disclose, except as authorized by the
Company in connection with the performance of Consultant’s duties, any
Confidential Information, as defined hereinafter, that Consultant may have or
acquire (whether or not developed or compiled by Consultant and whether or not
Consultant has been authorized to have access to such confidential or
proprietary information) during the course of performing services under this
Agreement.  The term “Confidential Information” as used in this Agreement means
any secret, confidential or proprietary information of the Company, including
information received by the Company or Consultant from any customer or client or
potential customer or client of the Company, not otherwise included in the
definition of “Trade Secret”.  The term “Confidential Information” does not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right of the customer or client to which such information pertains.

2.4.Consultant understands and agrees that nothing contained herein shall be
deemed a waiver or modification of any rights the Company may have under
applicable foreign, federal, state, or local laws relating to the protection of
trade secrets or confidential information.

2.5.Compliance; HIPAA.  Consultant agrees to comply with all applicable laws and
Company workplace policies.  Consultant acknowledges that Company is considered
a Business Associate under the Health Insurance Portability and Accountability
Act of 1996, as amended and updated, including the Standards for Privacy and
Security of Individually Identifiable Health Information contained in 45 C.F.R.
party 160 and 164, and the federal Health Information Technology for Economic
and Clinical Health (HITECH) Act.  It is the parties intent that Consultant will
not have access to protected health information or nonpublic personal
information, or federal tax information (FTI) of Company or Company’s customers.
To the extent that Consultant has access to protected health information (PHI)
or Individually Identifiable Information, Consultant shall only use and disclose
PHI in compliance with HIPAA and HITECH and further comply with any applicable
Company policies and shall execute a Business Associate Agreement (BAA) with
Company.

SECTION 3.WORK PRODUCT.

3.1.Ownership of Work Product.  Consultant agrees to make full and prompt
disclosure to the Company of all inventions, products, developments, methods,
discoveries, processes, technologies, enhancements, improvements, derivative
works, designs, Trade Secrets, trademarks and service marks, patents,
Confidential Information, copyrightable works, all registrations or applications
related to any of the foregoing throughout the world, and all related
intellectual property rights (collectively, “Work Product”), whether or not
patentable or copyrightable, that it makes, conceives or reduces to practice,
either solely or jointly with others, during the Consulting Term.  Consultant
acknowledges that all copyrightable Work Product that it creates shall be
considered to be a “work made for hire” under the copyright laws of the United
States (17 U.S.C. 101 et seq.) and owned by the Company.  To the extent any Work
Product is not deemed to be a “work made for hire,” Consultant hereby assigns
and transfers and, to the extent any such assignment cannot be made at present,
will assign and transfer, to the Company and its successors and assigns all of
its right, title and interest in all such Work Product that (a) result from or
were suggested by any work which it did for the Company; or (b) are made or
conceived using the facilities, equipment or other property, whether tangible or
intangible, of  the Company (collectively, “Company Work Product”).  To the
extent permitted by applicable law, Consultant hereby waives any and all claims
to moral rights in any Company Work Products.  Consultant understands and
acknowledges that to the extent this Agreement is required to be construed in
accordance with the laws of any state which precludes a requirement in an
inventions agreement to assign certain classes of inventions made by an
employee, this paragraph will be interpreted not to apply to any Work Product
which a court rules and/or the Company agrees falls within such classes.   For
California and Illinois, as provided for in Cal. Lab. Code § 2870 and 765 ILCS
1060/2, this provision does not apply to inventions that Consultant developed
entirely on its own time without using the Company’s equipment, supplies,
facilities or trade secret information.

 

--------------------------------------------------------------------------------

 

Consultant agrees to execute all necessary paperwork and provide all other
assistance requested by the Company, either during the Consulting Term or
afterwards, to enable the Company to obtain, maintain, or enforce in itself or
its nominees, any patent, copyright, trademark or other legal protection on the
Company Work Product in any and all countries.  If the Company is unable, after
reasonable effort, to secure Consultant’s signature on any such papers,
Consultant hereby irrevocably designates and appoints each officer of the
Company as his/her agent and attorney-in-fact to execute any such papers on its
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Company Work
Product.  

If, in the course of Consultant’s work with the Company, it incorporates a Work
Product owned by Consultant, solely or jointly with others ("Non-Company Work
Product") into a Company product, process or machine or other work done for the
Company, Consultant will promptly disclose such incorporation to the Company and
it hereby grants to the Company a nonexclusive, royalty-free, irrevocable,
worldwide license (with the full right to sublicense) to make, have made,
modify, use and sell such Non-Company Work Product.  Nevertheless, Consultant
agrees not to incorporate, or permit to be incorporated, any Non-Company Work
Product owned by any third party in any Company Work Product, or otherwise use
any Non-Company Work Product owned by any third party in any work performed by
Consultant during the Consulting Term, without, in each case, the Company’s
prior written consent.

Consultant agrees to perform, upon the reasonable request of the Company, during
or after the Consulting Term, such further acts as may be necessary or desirable
to transfer, perfect, and defend the Company’s ownership of the Company Work
Product, including but not limited to: (i) executing, acknowledging, and
delivering any requested affidavits and documents of assignment and conveyance;
(ii) assisting in the preparation, prosecution, procurement, maintenance and
enforcement of all copyrights and/or patents with respect to the Company Work
Product in any countries; (iii) providing testimony in connection with any
proceeding affecting the right, title, or interest of the Company in any Company
Work Product; and (iv) performing any other acts deemed necessary or desirable
to carry out the purposes of this Agreement.

SECTION 4.REASONABLENESS OF COVENANTS AND INJUNCTIVE RELIEF.

Consultant agrees and acknowledges that the consideration it has and will
receive for the restrictions, prohibitions, and covenants specified in Sections
2 and 3 of this Agreement is fair and adequate.  In return, Consultant agrees to
enter into the restrictions, prohibitions, and covenants specified in Sections 2
and 3 in order to provide the Company with what it considers to be reasonable
protection of its interests.  Consultant agrees the covenants are reasonable,
fair and equitable and contain reasonable limitations as to time and scope of
activities to be restricted and that such covenants do not impose a greater
restraint on Consultant than is necessary to protect the goodwill, confidential
information and other legitimate business interests of the Company.  Consultant
further acknowledges and confirms that his full and faithful observance of each
of the covenants contained in this Agreement shall not cause it any undue
hardship, financial or otherwise.  Accordingly, Consultant acknowledges that it
could cause irreparable injury to the Company by violating any of these
covenants and the Company shall therefore be entitled to injunctive relief
enjoining a breach or threatened breach without the necessity of posting a
bond.  Consultant further acknowledges that the Company shall also have the
right to seek a remedy at law in addition to equitable relief in the event of
any such breach.  Company shall be entitled to its reasonable attorneys' fees,
expert witness fees, and other expenses and costs it incurs in enforcing this
Agreement or pursuing damages for Consultant’s breach of this Agreement.

SECTION 5.REFORMATION.

If any of the covenants or promises of this Agreement, including but not limited
to the covenants in Sections 2 and 3, are determined by any court of law or
equity, with jurisdiction over this matter, to be unreasonable or unenforceable,
in whole or in part, as written, Consultant hereby consents to and affirmatively
requests that said court reform the covenant or promise so as to be reasonable
and enforceable and that said court enforce the covenant or promise as reformed.

 

--------------------------------------------------------------------------------

 

SECTION 6.COMPANY PROPERTY/SYSTEMS.

All the Company’s property, equipment, funds, books, records, files, memoranda,
reports, lists, drawings, plans, sketches, documents, electronic data and other
material (together with all copies thereof), which Consultant shall use, prepare
or come in contact with or possession of during the course of, or as a result
of, its consultancy shall, as between the parties hereto, remain the sole
property of the Company.  Upon the termination of this Agreement or upon the
prior demand of the Company, Consultant shall immediately return all such
property or materials and thereafter shall not remove or cause to be removed
such materials from the premises of the Company.  In order to carry out
Consultant’s responsibilities, it or its agents may be given access to various
Company computer systems and passwords, user identifications, or other
authenticating information (“Password(s)”).  Consultant will not disclose
Password(s) to anyone except in accordance with the Company policy.  All Company
systems are to be used for legitimate Company business purposes only, and all
items created, accessed, or stored on Company systems will be treated as the
Company’s property for all purposes, including but not limited to monitoring,
access, recording, review, and disclosure by the Company.  Consultant will
adhere to all software licensing or other agreements applicable to systems and
to the Company’s expectations and policies regarding systems
usage.  Consultant’s authorization to access the Company’s systems shall expire
upon termination of this Agreement or upon notice from the Company

SECTION 7.INDEMNIFICATION.

Except in the case of willful misconduct by Consultant, the Company shall
indemnify and hold harmless Consultant from and against any and all expenses
(including, without limitation, reasonable attorneys’ fees and costs),
judgments, fines, and amounts paid in settlement incurred by Consultant in
connection with this Agreement.

SECTION 8.MISCELLANEOUS.

8.1.Assignment.  This Agreement and the rights and obligations of Consultant
under this Agreement are not assignable or delegable in whole or in part by
Consultant without the prior written consent of the Company.  This Agreement is
assignable in whole or in part to any parent, subsidiaries, or affiliates of the
Company or to any successor in interest to the Company or the business of the
Company.

8.2.Liability.  The maximum liability of Consultant hereunder from any cause
whatsoever, arising out of contract, warranty, tort, negligence or any other
theory of liability shall be the amount of compensation paid under Section 1.6
above.  In no event will Consultant be liable for special, direct, consequential
or incidental damages and the Company releases Consultant from all other
liability and damages, including, without limitation, damages to person or
property (regardless of the cause thereof).

8.3.Applicable Law.  This Agreement has been entered into in and shall be
governed by and construed under the laws of the State of Wisconsin.  Any
disputes arising under this Agreement shall be tried in the courts sitting
within the State of Wisconsin, and Consultant hereby consents and submits to the
jurisdiction of any such court for such purpose.

8.4.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.  Electronic or facsimile signatures shall be deemed
original signatures.

8.5.Headings and Captions.  The headings and captions used in this Agreement are
for convenience of reference only, and shall in no way define, limit, expand or
otherwise affect the meaning or construction of any provision of this Agreement.

8.6.Modification.  No provision of this Agreement may be amended, changed,
altered, modified or waived except in writing signed by Consultant and an
officer of the Company, which writing shall specifically reference this
Agreement and the provision which the parties intend to waive or modify.

 

--------------------------------------------------------------------------------

 

8.7.Severability.  Except as provided in Section 5, should any provision of this
Agreement be declared or determined by any court of competent jurisdiction to be
unenforceable or invalid for any reason, the validity of the remaining parts,
terms or provisions of this Agreement shall not be affected thereby and the
invalid or unenforceable part, term or provision shall be deemed not to be a
part of this Agreement.

8.8.Waiver.  The waiver by any party to this Agreement of a breach of any of the
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent or simultaneous breach of the same or different provisions.

8.9.Survival.  Sections 2, 3, 5, 6, 7, and 8 of this Agreement shall survive and
remain in effect after the termination or expiration of this Agreement.

8.10.No Third-Party Beneficiaries.  Nothing herein, expressed or implied, is
intended or will be construed to confer upon or give to any person, firm,
corporation or legal entity, other than the parties hereto and the parent of the
Company and its subsidiaries or affiliates, any rights, remedies or other
benefits under or by reason of this Agreement.

8.11.Entire Agreement.  This Agreement constitutes a single integrated contract
expressing the entire agreement of the parties hereto.  There are no other
agreements, written or oral, express or implied, between the parties hereto,
concerning the subject matter hereof.

8.12.Notices.  All notices, communications and deliveries hereunder shall be
made in writing signed by or on behalf of the party making the same and shall be
delivered personally or by telecopy transmission or sent by registered or
certified mail (return receipt requested) or by any national overnight courier
service (with postage and other fees prepaid) as follows:

If to the Company:

Connecture, Inc.

18500 W. Corporate Drive, Suite 250

Brookfield, WI 53045

Attn: General Counsel

Telephone No.: (262) 432-8282

 

 

If to the Consultant:

 

Kraig McEwen

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing.  Any such notice,
communication or delivery shall be deemed given or made (a) on the date of
delivery if delivered in person (by courier service or otherwise), (b) upon
electronic mail if receipt is confirmed by reply electronic mail or by
telephone, provided transmission is made during regular business hours, or if
not, the next business day, or (c) upon transmission by facsimile if receipt is
confirmed by telephone, provided transmission is made during regular business
hours, or if not, the next business day, or (d) on the fifth (5th) business day
after it is mailed by registered or certified mail.

8.13.Understanding.  The parties herewith covenant and agree that they have read
and fully understand the contents and the effect of this Agreement.  Consultant
and the Company warrant and agree that they have had a reasonable opportunity
and been advised in writing to seek the advice of an attorney as to such content
and effect.  The parties accept each and all of the terms, provisions, and
conditions of this Agreement, and do so voluntarily and with full knowledge and
understanding of the contents, nature, and effect of this Agreement.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

CONNECTURE, INC.

 

 

By:

/s/ Jeffery A. Surges

 

Name: Jeffery A. Surges

 

Title: Chief Executive Officer and President

 

 

CONSULTANT:

 

 

 

KRAIG MCEWEN

 

 

 

 

 

/s/ Kraig McEwen

 

 

 

 

 